Citation Nr: 1816642	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-20 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to asthma. 

3. Entitlement to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse

ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to May 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2010, December 2010, and November 2012 determinations by the VA RO.

The Board notes that the Veteran had also previously appealed a claim for service connection for residuals of a brain injury on an April 10, 2014, VA Form 9.  Subsequently, the Veteran withdrew this claim in an April 17, 2014, statement.  As such, this claim is no longer on appeal before the Board.  

Additional medical evidence was associated with the claims file after the statement of the case was issued.  However, the representative indicated in multiple statements that he wished to waive initial review of this evidence by the AOJ in accord with 38 C.F.R. § 20.1304.  As such, the Board may proceed to adjudicate the claims as done below, with no prejudice to the Veteran.

The issues of entitlement to service connection for COPD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's asthma preexisted his service; this disability did not increase in severity during service, and asthma is not otherwise shown to have been caused or aggravated by service.

CONCLUSION OF LAW

Asthma was not incurred in service, nor was it caused or aggravated by service.  See 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neither the Veteran nor his representative has raised any issues with the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

In October 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Jude (VLJ).  The Veteran has not alleged any deficiency with his hearing testimony as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be (1) competent evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111 (2012).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, No. 02-7347 (Fed. Cir. June 1, 2004).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat Veteran to show increased disability for the purposes of determinations of service connection based on aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) (2017).

The Veteran is seeking service connection for asthma.  Specifically, the Veteran testified at the October 2017 hearing that he had no knowledge of having asthma prior to service and that he was exposed to multiple toxins while serving at Fort McClellan, Alabama, affecting his lungs and making it difficult to breathe.  In his June 2011 notice of disagreement (NOD), the Veteran asserted that he had never had asthma prior to his service and he was only diagnosed with asthma during service when he was being treated for German Measles.  He asserted that his asthma worsened since having German Measles.  In an April 2014 statement, the Veteran's sister asserted that "from [her] understanding [the Veteran] did not have asthma until he was in the military."

In support of his claim, the Veteran has submitted generic online articles discussing the use of Fort McClellan, Alabama, as a training and scientific research ground for chemical, biological, and radiological materials.  

A review of the service treatment records reveals no reference to asthma or a respiratory disability of any kind on the Veteran's January 1969 Report of Medical Examination or his January 1969 Report of Medical History upon entrance into service.  On an April 1969 clinical record, the Veteran was treated for complaints of a rash, fever, and chills.  In this clinical record, he reported that he had had bronchial asthma since childhood with frequent visits to the hospital requiring injections.  It was recommended that he be separated from the military for a physical disability which existed prior to service.  An April 1969 Medical Board Proceedings form noted that the Veteran had bronchial asthma, that existed prior to service, was not service aggravated, and not incurred in the line of duty.  It was noted that the Veteran's asthma existed prior to January 19, 1969.  It was noted that the Veteran was medically fit for further military service in accordance with current medical fitness standards.  The Veteran signed an April 1969 disposition form requesting separation by reason of erroneous enlistment.  This form noted that the Veteran was informed that he could request retention to complete the period of service for which he was enlisted but he declined to do so.   

Post-service records reveal a diagnosis of asthma.  An August 2010 VA examination report noted that the Veteran was diagnosed with asthma in 1969 and medically discharged from service.  The examiner noted that the Veteran had moderate asthma that is at least as likely as not caused by or a result of military service.  This same examiner stated in a November 2010 VA examination report note that the Veteran had asthma, moderate, which pre-existed military service and was not caused by or related to military service.  The examiner noted that the Veteran's asthma was not aggravated beyond natural progression.  The examiner further noted that the Veteran's pre-existing condition of asthma should have disqualified him for enlistment per April 25, 1969, Medical Board Proceedings.

In November 2017, a private physician noted that the Veteran had a diagnosis of asthma and COPD.  Upon review of the service treatment records, the physician found that these conditions are most likely caused by or a result of an event while in service.  The rationale for this opinion related these conditions to a proximity to Agent Orange and other chemical components at Fort McClellan in the Vietnam Conflict Era.  The physician also attributed the development of symptoms to his time in service. 

The Board acknowledges that a preexisting asthma disability was not noted on the Veteran's induction into service in January 1969 and that the Veteran testified at his hearing that he was never told he had asthma or treated for asthma prior to service.  He specifically testified that his mother took him to the doctor for bronchitis, but never for asthma, prior to service.  However, as noted above, the Veteran reported in an April 6, 1969, clinical record that he had had bronchial asthma since childhood, requiring frequent visits to the hospital.  An April 1969 Medical Board Proceedings form noted that the Veteran had bronchial asthma, that existed prior to service, was not service aggravated, and was not incurred in the line of duty.  It was noted that the Veteran's asthma existed prior to January 19, 1969.  Therefore, in light of the April 6, 1969, clinical record in which the Veteran reported that he had had bronchial asthma since childhood, his recent hearing testimony that he was treated for a respiratory condition prior to service, and the April 1969 Medical Board Proceedings finding that he had bronchial asthma that existed prior to service, the Board finds that the presumption of soundness is rebutted.  Although he argues now, in the context of his claim for compensation, that he did not have asthma prior to service, his contemporaneous statements to military medical providers carry far more evidentiary weight.  He had no incentive at that time to not tell the truth.  It is also possible that his statements now are affected by the passage of almost 50 years since the time in question.    

With regard to whether the Veteran's asthma increased in severity during service, the Board finds that there is no probative medical evidence of record suggesting that his asthma worsened in severity during service.  Per the Veteran's testimony, he sought treatment prior to service for a condition he thought to be bronchitis.  In the April 1969 clinical record, the Veteran reported frequent hospitalizations during his childhood for bronchial asthmas.  When the Veteran was treated for a rash and fever in April 1969, he reported his asthma, which led to his being separated from service.  There is no medical evidence to suggest that he was separated because of an increase in his asthma symptoms or that he experienced an increase in his asthma symptoms during service.  The Veteran signed an April 1969 disposition form requesting separation by reason of erroneous enlistment.  The April 1969 Medical Board Proceedings form noted that the Veteran had bronchial asthma, that existed prior to service, was not service aggravated, and not incurred in the line of duty.  Further, the November 2010 VA examiner noted that the Veteran had asthma, moderate, which pre-existed military service and was not caused by or related to military service.  The examiner noted that the Veteran's asthma was not aggravated beyond natural progression.  The examiner further noted that the Veteran's pre-existing condition of asthma should have disqualified him from enlistment per April 25, 1969, Medical Board Proceedings.  As such, in light of the November 2010 VA opinion and the in-service medical evidence discussed above, the Board finds that the medical evidence of record does not reflect an increase in severity of the Veteran's asthma during service.  Therefore, the evidence is clear the condition did not increase in severity - especially in light of the contemporaneous records. 

In denying service connection, the Board has considered the August 2010 VA medical opinion and the November 2017 private medical opinion on this matter but ultimately finds these opinions not probative.  Regarding the August 2010 opinion, the Board finds this opinion to be not probative as it is apparent that the examiner ultimately changed his or her opinion on the matter by the issuance of the new opinion in November 2010.  Regarding the November 2017 private opinion, the Board notes that this physician said he or she reviewed the Veteran's service treatment records.  However, no discussion was given in the rationale as to the Veteran's Medical Board Proceedings or the fact that the Veteran's asthma pre-existed his service.  As such, the Board finds this opinion is not probative. 

The Board has considered the Veteran's testimony that he was not treated for asthma prior to service.  However, the Board finds the contemporaneous reports in his April 6, 1969, clinical records that he was treated for bronchial asthma throughout childhood to be far more credible than the Veteran's recollections decades later.  The Board also acknowledges the Veteran's contentions that his asthma was caused by exposure to chemicals while stationed at Fort McClellan.  However, the Veteran as a lay person has not been shown to be competent to offer an opinion on complex medical questions, such as whether a pre-existing asthma disability was aggravated beyond the natural progress of the disease as a result of exposure to chemicals during service.  See Jandreau, 492 F.3d at 1377 (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).

Certainly, the Veteran can attest to factual matters of which he had first-hand knowledge, to include describing a worsening of symptoms in service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board finds the April 1969 in-service medical records documenting that this disability was not aggravated during service, and the lack of contemporaneous medical evidence from that time period documenting an increase in severity is more credible than the Veteran's recollections decades later.  As such, the Veteran's opinion is afforded little weight in the analysis of whether a nexus between his current asthma and his service exists.

Additionally, the Board notes that, in December 2017, the Veteran provided a copy of a March 2011 Board decision concerning another Veteran with a similar claim.  In this regard, the Board notes that each of its decisions issued is specific to the individual Veteran and involve separate facts.  Therefore, previous decisions from the Board pertaining to other Veterans have no precedential value and are binding only with regard to the specific case decided.  See 38 C.F.R. § 20.1303; see also Lynch v. Gober, 11 Vet. App. 22, 27 (1997).

In summary, the Board concludes that the Veteran's asthma clearly and unmistakably existed prior to service and was not aggravated during service.  For this reason, and as no current asthma diagnosis has otherwise been shown by credible or competent evidence to be related to his military service, the claim for service connection for asthma must be denied.  See 38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for asthma is denied.


REMAND

Additional development is needed prior to the adjudication of the remaining claims on appeal.

With regard to his COPD claim, the Veteran suggested at the October 2017 hearing that his asthma escalated to COPD.  No mention was made in any service treatment records of COPD.  However, in support of his claim, the Veteran submitted a November 2017 note from a private physician linking the Veteran's COPD to service.  As the August 2010 VA opinion did not discuss whether the Veteran's COPD could have been caused by in-service exposure to chemicals at Fort McClellan, the Board finds that this issue must be remanded in order to obtain an addendum opinion. 

Further, upon remand, all outstanding VA treatment records should be associated with the claims file, as well as any available Social Security Administration (SSA) disability records.

As the issue of entitlement to TDIU can be impacted by resolution of the Veteran's COPD claim being remanded, the Board finds that the issue of entitlement to TDIU must be deferred, as it is inextricably intertwined with the issue being remanded.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwines if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all available treatment records from the Gulf Coast Veterans Health Care System (and associated outpatient clinics) from March 2015 to the present.

2. Associate with the claims file all available SSA disability records. 

3. Only AFTER obtaining the above VA and SSA records, then return the claims file to the VA examiner who provided the August 2010 VA opinion so that an addendum opinion may be obtained.  If the same examiner is not available, an opinion should be provided by another VA examiner.  

The examiner should be asked to provide an opinion as to whether it is at least as likely as not that the Veteran's COPD was caused his active duty service.  The examiner should specifically address the Veteran's assertions of in-service exposure to chemicals at Fort McClellan in rendering any opinions. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should provide a complete rationale for any opinions provided.  If additional examination is needed to render the above-requested opinion, such should be provided.

4. Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims.  The Veteran and his representative should be given an opportunity to respond prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


